                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID E. BOWERS, JR,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 19-cv-114-wmc
TIM LUNDQUIST, ET AL.,

       Defendants.


       Plaintiff David E. Bowers, Jr has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than March 5, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff David E. Bowers, Jr may have until March 5, 2019 to

submit a trust fund account statement for the period beginning approximately August 11,

2018 and ending approximately February 11, 2019. If, by March 5, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 12th day of February, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
